Citation Nr: 1124110	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-31 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran's daughter


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1964 to July 1968.  The Veteran died in January 2004; the appellant is the Veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision issued by the RO.  

In April 2011, the appellant and the Veteran's daughter testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

Of preliminary importance, in an August 2009 VA Form 9, the appellant indicated that she elected only to appeal the issue of Dependency and Indemnity Compensation (DIC) to become effective at the first requested date in April 2009.  

Later, in a November 2010 statement, the appellant's representative reiterated the appellant's statement that she only was seeking DIC benefits based on service connection for cause of the Veteran's death.  

During the April 2011 hearing, the appellant's representative also stated that the issue before the Board was that of entitlement to DIC benefits based on the cause of the Veteran's death.  

Therefore, the issue of service connection for a left arm injury for accrued benefits purposes is considered withdrawn.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.

2.  The Veteran died in January 2004; the cause of death was acute respiratory arrest and metastatic prostate cancer.  

3.  The Veteran is shown as likely as not to have been present on the landmass or inland waters of the Republic of Vietnam during his period of active service. 

4.  The Veteran's prostate cancer is shown as likely as not to have caused or played a substantial role in producing his demise.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the appellant, the Veteran's disability manifested by prostate cancer was due to his presumed exposure to Agent Orange that was incurred in his active service in the Republic of Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  

2.  The service-connected prostate cancer either caused or contributed materially in producing the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

To the extent that the action taken is fully favorable to the appellant, further discussion of VCAA is not required at this time.  


Haas v. Nicholson

The Board initially notes that the claim on appeal include the assertion that the Veteran served on the inland water ways of the Republic of Vietnam.  

In Haas v. Nicholson, 20 Vet. App. 257 (2006), the United States Court of Appeals for Veterans Claims (Court) issued a decision that reversed a Board decision that denied service connection for disabilities claimed as a result of exposure to herbicides.  In its decision, the Board determined that 38 C.F.R. § 3.307(a)(6)(iii) required a servicemember's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  

VA sought to have the Haas decision overturned on appeal to the United States Court of Appeals for the Federal Circuit.  On September 21, 2006, the Secretary of Veterans Affairs imposed a stay at the Board on the adjudication of claims affected by Haas.  The specific claims affected by the stay include those involving claims based on herbicide exposure in which (as in this case), the only evidence of exposure is the receipt of the Vietnam Service Medal, the Vietnam Campaign 
Medal, and/or service on a vessel off the shore of Vietnam.  

On May 8, 2008, the Federal Circuit reversed the Court's decision. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit held that the Court had erred in rejecting VA's regulatory interpretation of what constituted Vietnam service.  

The appellant in Haas filed a petition for a writ of certiorari to the Supreme Court, which was denied on January 21, 2009.   In summary, the stay of Haas-related cases is no longer in effect, and in light of the Supreme Court's denial of certiorari, VA's Office of General Counsel has advised that the Board may resume adjudication of the previously stayed cases.  Chairman's Memorandum No. 01-09-03 (January 22, 2009).   


II.  Entitlement to service connection for the cause of the Veteran's death.

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of the veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).  

In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  

Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. 3.312; see Lathan v. Brown, 
7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  

The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. § 3.313(a). VA has stated that "service in the Republic of Vietnam" includes service on inland waterways.  See 66 Fed. Reg. 23,166 (May 8, 2001).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



B.  Analysis

In this case, the Veteran died in January 2004.  The death certificate lists acute respiratory arrest and metastatic prostate cancer as the cause of death.
At the time of the Veteran's death, service connection was in not effect for any disability. 

In order to establish service connection for death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

There is no question that element (1) has been met. The Board's discussion will therefore focus on elements (2) and (3).

The Board initially notes that a review of the evidence does not suggest that prostate cancer was present in service.  The appellant does not contend that the Veteran's prostate cancer began in service.  The appellant testified that the Veteran's prostate cancer was first diagnosed in 1997 or 1998.  Furthermore, the Veteran's service treatment records do not show a diagnosis or treatment for prostate cancer.  

Instead, the appellant asserts that the Veteran's prostate cancer was caused by his exposure to herbicides during service in the Republic of Vietnam. 

As noted, if the Veteran is found to have served in the Republic of Vietnam, his exposure to herbicide agents such as Agent Orange is presumed and prostate cancer shall be service-connected if the requirement of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307 (2010). 

The DD Form 214 shows that the Veteran served in the Navy and was assigned to the USS Radford.  He received the National Defense Service Medal, Vietnam Service Medal and Vietnam Campaign Medal.

As explained earlier, the Board determined that 38 C.F.R. § 3.307(a)(6)(iii) required a servicemember's presence at some point on the landmass or inland waters of the Republic of Vietnam in order to benefit from the regulation's presumption.  In this case, the evidence in favor of the claim includes lay statements by the appellant and the Veteran's daughter.  

During the recent hearing, the appellant testified that the Veteran related a story on several occasions about his experiences on the inland waterways and on the landmass of Vietnam.  The Veteran told her that he had served on a river patrol boat patrolling the waterways of Vietnam when the boat sank.  He and other servicemen were able to get ashore and hide for two or three days until they were rescued.  

The Veteran's daughter also confirmed in her testimony that her father had told her stories about his service experiences in Vietnam over the years.  She believed that the Veteran had nightmares about these experiences in later years.  

In response to a request by the RO, the service department responded that it was unable to determine whether the Veteran served in the Republic of Vietnam and the record provided no conclusive proof of in-country service.

The Veteran finds the appellant's and the Veteran's daughter's testimony to be credible for the purpose of establishing his presence in the Republic of Vietnam.  The appellant's statements in this regard have been consistent as to the story about the patrol boat.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).

Thus, the Board finds the evidence to be in relative equipoise in showing that the Veteran's prostate cancer  as likely as not was due to presumed Agent Orange exposure incident to this service in the Republic of Vietnam.

Moreover, the Veteran's death certificate lists acute respiratory arrest and metastatic prostate cancer as the cause of the Veteran's death.  The other private treatment records confirmed that the Veteran's prostate cancer was widely metastatic and the treatment goal became minimizing the Veteran's pain while in the hospice program.  

In resolving all reasonable doubt in the appellant's favor, service connection for the cause of the Veteran's death is warranted.   

The Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence (i.e. where the evidence supports the claim or is in relative equipoise, the appellant prevails).  38 U.S.C.A. 5107 (b); Gilbert, 1 Vet. App. at 53 (1990).  


ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


